Detailed Office Action
The communication dated 9/26/2022 has been entered and fully considered.
Claims 1-12 are pending with claims 1-8 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that the two groups have the same technical feature of monitoring the time during which a predetermined surface level is not met in a pulp storage tank.  Applicant argues that ‘466 there is not teach that a predetermined limit could be used to predict increased risk of higher microbial activity.  This is not found persuasive because ‘466 discloses that long times lead to higher bacterial growth.  The fact that ‘466 discloses emptying the fill level [0040] decreases microbial growth also suggests that the person of ordinary skill in the art recognizes that not lowering the tank will not lower microbial growth.  A person of ordinary skill in the art based on ‘466 would clearly recognize that by lowering the tank more often will decrease the risk of microbial growth.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a correlation between surface level, duration of time and KPI (key performance index) (step b), defining limits for the surface level and duration of time which indicate a risk of higher microbial activity (step c), and monitoring/comparing the surface level and duration of time with the predefined limit during a predefined time to indicate risk (step d).  Each of the limitations of determining, defining, and comparing under their broadest reasonable interpretation cover limitation of the mind.  Processes that observe, evaluate, and judge are abstract mental processes.

This judicial exception is not integrated into a practical application because the claim only recites the additional elements of adjusting one property of the process of the paper making plant (step e).  This is not particular because the claim simply recites a not-particular step of adjusting some non-particular property in a generic way.  Thus, the integration step does not integrate the mental analysis step into a practical application.  
	Further, the claim states that the action of adjusting one property only occurs “if” the indication occurs.  Therefore, the claim contains a contingent limitation [MPEP 2111.04 (II)].  A contingent limitation cannot integrate into the claim if it does not occur.
The claim recites the additional elements of monitoring to gather data in step (a) and monitoring in step (d).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are simply data gathering steps [MPEP 2106.05(d)].
Claim 11 depends from claim 9 and is similarly rejected.  The claim seems to limit step (e) of claim 9.  However, step (e) of claim 9 remains a contingent limitation.  Further, adjusting biocide amounts or emptying a pulp tower are well-known actions that occur whether or not there is an increase in risk as defined by surface level and time (that is these steps can occur whether or not a surface level measurement/time indicative or risk has occurred).
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.    Each of the limitations of predicting microbial status of dry paper or paper board under their broadest reasonable interpretation cover limitation of the mind. Processes that observe, evaluate, and judge are abstract mental processes 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of adjusting one property of the process of the paper making plant.  This is not particular because the claim simply recites a not particular step of adjusting some non-particular property in a generic way.  Thus, the integration step does not integrate the mental analysis step into a practical application.  
Further, the claim states that the action of adjusting one property only occurs “if” the indication of risk occurs.  Therefore, the claim contains a contingent limitation [MPEP 2111.04 (II)].  A contingent limitation cannot integrate into the claim if it does not occur.
The claim recites the additional elements of monitoring to gather data in step (claim 1 from which it depends).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are simply data gathering steps [MPEP 2106.05(d)].
Claim 12 depends from claim 9 and is similarly rejected.  The claim seems to limit step of adjusting the at least one property.  However, step (e) of claim 9 remains a contingent limitation. Further, adjusting biocide amounts or emptying a pulp tower are well-known actions that occur whether or not there is an increase in risk as defined by surface level and time (that is these steps can occur whether or not a surface level measurement/time indicative or risk has occurred).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 the application states that if indication generated in step c shows increased risk.  Step c generates the predefined limits.  The indication that those limits are exceeded is in step (d). 
Claim 11 depends from claim 9 and is similarly rejected.
In claim 11 it appears these are all narrowing limitations to step (e).  However, the claim is written such that it says “where increased risk of higher microbial activity is predicted”.  As written it is not clear if these actions are sperate from step (e) or a narrowing of step (e).  If it is the latter the claim should be written as “wherein the adjusting at least one property of the process of the paper making plant is selecting from the group consisting of:”.  Then the depend claim should remove “where increased risk of higher microbial activity is predicted” as this is already part of the independent claim.
In claim 12 it appears these are all narrowing limitations to step (b) of claim 10.  However, the claim is written such that it says “where increased risk of higher microbial activity is predicted”.  As written it is not clear if these actions are sperate from step (b) or a narrowing of step (b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748